Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In Re: Waste Management of Texas, Inc.                        Original Mandamus Proceeding

No. 06-12-00097-CV                                      Opinion delivered by Chief Justice Morriss,
                                                        Justice Carter and Justice Moseley
                                                        participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the
relief sought. Therefore, we deny the petition.
       We hereby lift the stay granted at Waste Management’s request, and we hereby restart the
sixty-day period for compliance with the trial court’s order as of this date.


                                                        RENDERED JANUARY 18, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk